Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of claims: claims 1-25 are pending. 
	The amendment filed 12/2/2020 which amends claims 12 and 25 has been entered. Claims 1-11 and 13-24 remain withdrawn for further consideration. Claims 12 and 25 are under examination.
 
		             Continuation data and claimed benefit           
This application is a CON of 13732911 file 1/2/2013 (now abandoned) which is a DIV of 12258340 filed 10/24/2008 (now US Pat. No. 8377869) which claims benefits of (i) 61052127 filed 5/9/2008, (ii) 61033740  filed 3/4/2008, and (iii) 60985620 filed 11/5/2007 under 35 U.S.C. 119 (a)-(d). Provisional application 60985620 has support for the elected invention. 

Withdrawal of rejection and objection
	The 112(b) rejection of claim 12 is withdrawn in light of the amendment of claims 12. 
	The objection to the specification is withdrawn in light of the amendment of the specification thereof. 
          
    
    New-Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


   Claims 12 and 25 are rejected under 35 U.S.C. 103 as being obvious over 
US 20080260838 (‘838), and US 20070215149  (‘149).
Examiner remark: the newly cited ‘374 and ‘838 are necessitated by the current amendment of claims 12 and 25 which introduces the new limitation “…an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose, and microparticle …” into the claims.

	Claim interpretation:	A kit (a composition) comprising a pulmonary (inhalation) drug delivery system that comprises a medicament “cartridge” and a dry powder inhaler operably configured to securely engage the cartridge which is given broadest reasonable interpretation (BRI) that the inhaler is configured to securely hold the cartridge that retains dry powder medicament.
	
It is noted that the claims 12 and 25 are “product” claims, the recitations “…for the treatment of Type 1 diabetes” (claim 12) and “…for the treatment of  hyperglycemia in a type 2 diabetic patient” (claim 25) are considered as an intended use does not change structural limitation of the claimed  product. In the case of considering the treatment, GLP-1 has been used for treating of hyperglycemia and/or type 2 diabetes  as taught  by abstract and [0011] of US 20080260838 (see below). 

 ‘838 teaches a dry powder inhaler comprising a dry powder formulation  that comprises GLP-1/DKP such as GLP-1/FDKP (claims 12, 25) for pulmonary delivery ([0106] and [0104], ‘838). Here, it is noted that at last three lines of [0010], ‘838 discloses that “diketopiperazine” (DKP)  is “2,5-diketo-3,6-di(4-fumaryl-aminobutyl)piperazine” (FDKP) which has ability to form microparticle (amended claims 12, 25) that are useful for drug delivery and drug stabilization ([0094], ‘838)
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (amended claims 12 and 25), ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on   instant range “about 0.2 mg to about 3 mg”   of GLP-1 in the dry powder formulation per dose set for in the claims 12 and 25.
human GLP-1 (amended claims 12, 25) wherein the formulation of  GLP-1 combined with FDKP is stable and resistant to degradation for GLP-1 ([0077], ‘838).
 Yet, ‘838 does not expressly disclose that an inhaler device containing  a cartridge configured to  securely engage said cartridge.
The inhaler art (‘149)  discloses a dry powder inhaler comprising a micro-cartridge (that is within breadth  of  a medicament “cartridge” of amended claims 12, 25) for delivering medicament/drug, wherein the inhaler is configured to securely hold the micro-cartridge ([0101], lines 3 and 11-12, ‘149) wherein the micro-cartridge is held in the inhalation chamber to release the dry powder therein during inhalation ([0010], lines 11-13, ‘194). The inhaler of ‘149 is designed and made for delivery of inhalable medicaments ([0012], ‘149) encompassing delivering peptides/proteins for diabetes therapy ([0059], lines 12-13, ‘149), which together are the common subject matter of ‘838, which discloses that the GLP-1/FDKP dry powder formulation  is useful for treating diseases such as type 2 diabetes (see abstract, [0002] and [0102], ‘838). In the dry powder inhaler, the microcartridges can be discrete bodies that are detached from each other wherein the microcartridges are loaded into the inhaler device ([0120], lines 2-4, ‘149) and the “microcartridge” refers to a disposable drug container that holds dry powder drug or medicament  ([0050], lines 1-4 and 8, ‘149) which is suitable for delivering dry powder formulated as inhalant aerosols ([0002], ‘149) for treating diabetes ([0059], line 6, ‘149).

Since the inhaler (‘149) is particularly suitable for dispensing or delivering medication such as “hormone” to diabetic patients ([0122], ‘149) which GLP-1 has been known as an insulinotropic “hormone” ([0161], line 6, ‘838), one or ordinary skill in the art would have readily known that the inhaler of ‘149 would be useful for delivering the dry powder formulation of GLP-1/FDKP (‘838) for treating diabetes.
             Thus, it would have been obvious for one or ordinary skill in the art to use the inhaler taught by ‘149 in the place of the inhaler of ‘838, wherein the inhaler (‘149) is loaded with the disposable microcartridges which holds GLP-1 /FDKP drug powder  in order to deliver to a diabetic patient the dry powder formulation comprising GLP-1/FDKP taught by ‘838 with reasonable expectation of success.

Regarding the  limitation of the “microparticles” of FDKP (the amended claims 12, 25), although ‘838  discloses the microparticle  formulation 
Upon reading ‘149 and ‘838, one of ordinary skill in the art would have readily prepared the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘734)  for the desired inhalation delivery to treat disease such as type 2 diabetes with reasonable expectation of success.


At pages 7-11, the response filed 12/2/2020 asserts that  the cited references ‘411, ‘193 (O’Neil), ‘836 (Wood) and ‘149 (Wood) in combination do not teach the amended claims.
The above new ground rejection which cites references US20080260838 (‘838), US  and US 20070215149  (‘149) renders the applicants’ argument moot. 

             Claim Rejection -Obviousness Type Double Patenting 

       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim interpretation:	A kit (a composition) comprising a pulmonary (inhalation) drug delivery system that comprises a medicament “cartridge” and a dry powder inhaler operably configured to securely 
	Regarding the “a kit” relation to “inhaler”, the relative art has referred  the  “inhaler”  to “a kit” which comprises cartridge, and a pulmonary administration system comprising the “inhaler” (see [0176], lines 1-2; and [0197], line 4,  US 20070183983).  Therefore the following rejection is applicable.  Thus, the following ODP rejections are applicable.
It is noted that the claims 12 and 25 are “product” claims, the recitations “…for the treatment of Type 1 diabetes” (claim 12) and “…for the treatment of  hyperglycemia in a type 2 diabetic patient” (claim 25) are considered as an intended use which does not carry the patentable weight. In the case of considering the treatment, GLP-1 has been used for treating  of hyperglycemia and/or type 2 diabetes as evidenced by abstract and [0011] of US 20080260838.
	Thus, the following ODP rejections are applicable.

[1] Claims 12 and 25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of US Pat. No. 10751488 (‘488) in view of US 20070059374 (‘374) and US 20080260838 (‘838). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-18 of ‘488 claim a medicament cartridge for an inhaler, comprising a cartridge which is configured to adapt to the inhaler that is an inhalation device, wherein the medicament comprises an active agent such as glucagon-like peptide-1 (GLP-1) (claims 4 and 7 of ‘488) and diketopiperazine (DKP) (see claims 8, 17 and 18 of ‘488) such as FDKP (claim 9 of ‘488). In the absence of the structural feature of the claimed “configured to  securely engage said cartridge” in instant claims 12 and 25, the  “cartridge which is configured to adapt to the inhaler that is an inhalation device” as claimed by ‘488 is an obvious variation of the “cartridge” of instant claims 12 and 25.
Regarding the  “microparticles” of FDKP (instant claims 12, 25), although  the claims of ‘488 do not expressly claim the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
 claims 12 and 25), although ‘488 does not claim this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.
Therefore, the instant  claims and the claims of ‘488 are not patentably distinct from each other.  

[2] Claims 12 and 25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 and 19 of US Pat. No. 10744280 (‘280) in view of and US 20070059374 (‘374) and US 20080260838 (‘838). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-13 of ‘280 claim a medicament cartridge for an inhaler, comprising a cartridge which is configured to adapt to the inhaler ( an inhalation device), wherein the cartridge is configured to contain a dry powder comprising  an active agent such as glucagon-like peptide-1 (GLP-1) (claims 5, 12 and 13 of ‘488) formulated with FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine, wherein X is fumaryl)(see claims 5-7 of ‘280. In the absence of the structural feature of the claimed “configured to  securely engage said cartridge” in instant claims 12 and 25, the “cartridge which is configured to adapt to the inhaler that is an inhalation device” as claimed  by ‘280 is an obvious variation of the “cartridge” of instant claims 12 and 25.
Regarding the  “microparticles” of FDKP (instant claims 12, 25), although the claims of ‘280 do not expressly claim the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘280 does not claim this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.


[3] Claims 12 and 25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 13-14 and claims 1, 2, 8 and 10 of US Pat. No. 10376587 (‘587) in view of and US 20080260838 (‘838). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 13-14 of ‘587 claim a dry powder inhaler for delivering an active agent that is an inhalable composition  comprising microparticles of FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine, wherein X is fumaryl) and GLP-1 peptide (claims 1-5, 8 and 10 of ‘587), wherein the inhalable composition is provided in a unit dose cartridge for using with a reusable inhaler (claim 14 of ‘587). Further,  claim 14 of ‘587 claims that the inhaler contain a unit dose cartridge for using with a reusable inhaler, which is the common subject matter of instant “a medicament cartridge” of instant claims 12 and 25.
 Although ‘587 does not expressly disclose that an inhaler device containing  a cartridge configured to  securely engage said cartridge (instant claims 12 and 25).
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘587 does not claim this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.
Thus, the instant  claims and the claims of ‘587 are not patentably distinct from each other.  

[4] Claims 12 and 25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of US Pat. No. 10342938 (‘938) in view of US 20070059374 (‘374) and US 20080260838 (‘838). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-19 of ‘938 claim a dry powder inhaler comprising a cartridge  (claim 9 of ‘938) that contains a dry powder formulation comprising FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine, wherein X is fumaryl) and GLP-1 peptide (claims 1, 4, 6 and 8 of ‘938).  

Regarding the  “microparticles” of FDKP (instant claims 12, 25), although the claims of ‘938 do not expressly disclose the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘938does not disclose this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.
Thus, the instant  claims and the claims of ‘938 are not patentably distinct from each other.  

[5] Claims 12 and 25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of US Pat. No. 10201672 (‘672) in view of US 20070059374 (‘374) and US 20080260838 (‘838). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-27 of ‘672 claim an inhaler comprising a cartridge  that contains a dry powder medicament composition comprising FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine, wherein X is fumaryl) and GLP-1 peptide (claims 4, 6, 11 and 12 of ‘672).  In the absence of the structural feature of the claimed “configured to  securely engage said cartridge” in instant claims 12 and 25, the “cartridge which is configured to hold a dry powder medicament (claim 4 of ‘672) is  applied to the “medicament cartridge” of instant claims 12 and 25.
Regarding the  “microparticles” of FDKP (instant claims 12, 25), although the claims of ‘672 do not expressly disclose the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘672 does not disclose this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.
Thus, the instant  claims and the claims of ‘672 are not patentably distinct from each other.  

[6] Claims 12 and 25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of US Pat. No. 9802012 (‘012) in view of US 20070215149  (‘149) in view of US 20070059374 (‘374) and US 20080260838 (‘838).  Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-19 of ‘012 claim an inhaler comprising a cartridge  that contains a dry powder composition comprising FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine, wherein X is fumaryl) and GLP-1 peptide (claims 3, 6 -7, 16 and 17 of ‘012).  In the absence of the structural feature of the claimed “configured to  securely engage said cartridge” in instant claims 12 and 25, the “cartridge which is configured to adapt to the inhaler that is an inhalation device” disclosed by ‘012 is an obvious variation of the “cartridge” of instant claims 12 and 25.
Regarding the  “microparticles” of FDKP (instant claims 12, 25), although the claims of ‘012 do not expressly disclose the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
 claims 12 and 25), although ‘012 does not disclose this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.
Thus, the instant  claims and the claims of ‘012 are not patentably distinct from each other.  

    [7] Claims 12 and 25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of US Pat. No. 9662461 (‘461) in view of US 20070059374 (‘374) and US 20080260838 (‘838). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-15 of ‘461  claim  an inhaler comprising a cartridge  that contains a dry powder composition comprising FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine, wherein X is fumaryl) and GLP-1 peptide (claims 1, 4, 6 and 9 of ‘461).  In the absence of the structural feature of the claimed “configured to  securely engage said cartridge” in instant claims 12 and 25, the claimed inhaler (‘461) is configured to accept a cartridge containing the dry powder (claim 1 of ‘461) wherein the cartridge of ‘461 is an obvious variation of the “cartridge” of instant claims 12 and 25.
Regarding the  “microparticles” of FDKP (instant claims 12, 25), although the claims of ‘461 do not expressly disclose the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘461 does not disclose this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.
Thus, the instant  claims and the claims of ‘461 are not patentably distinct from each other.  

  [8] Claims 12 and 25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of US Pat. No. 9358352 (‘352)  in view of US 20070059374 (‘374) and US 20080260838 (‘838). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-13 of ‘352 claim an inhaler comprising a cartridge  that contains a dry powder composition comprising FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine, wherein X is fumaryl) and GLP-1 peptide (claims 1, 4, 5, 9 and 10 of ‘352). In the absence of the structural feature of the claimed “configured to  securely engage said cartridge” in instant claims 12 and 25, the cartridge (‘352)  in the inhaler containing the dry powder  (claim 1 of ‘352) which is an obvious variation of the “cartridge” of instant claims 12 and 25.
Regarding the  “microparticles” of FDKP (instant claims 12, 25), although the claims of ‘352  do not expressly disclose the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘352 does not disclose this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.
Thus, the instant  claims and the claims of ‘352 are not patentably distinct from each other.  
 [9] Claims 12 and 25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of US Pat. No. 9339615 (‘615) which is owned by the same assignee MannKind Corporation, in view of US 20070215149  (‘149) in view of US 20070059374 (‘374) and US 20080260838 (‘838).  Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
Claims 1-20 of ‘615 claim  an inhaler comprising a cartridge  that contains a medicament composition comprising FDKP (i.e., 2,5-diketo-3,6-bis(N--X-4-aminobutyl)piperazine, wherein 
 Regarding the  “microparticles” of FDKP (instant claims 12, 25), although the claims of ‘615 do not expressly disclose the “microparticles, the closely related art (‘374) teaches GLP-1 loaded FDKP microparticles ([0019]-[0020], ‘374)  and dry powder composition comprising the microparticles ([0029], last three lines, ‘374) wherein the active agent (e.g., GLP-1)  is adsorbed on the surface of the microparticles that comprise fumaryl diketopiperazine (FDKP) ([0014], and [0040], ‘374) wherein the microparticle can be prepared in powder form ([0016], lines 5-9, ‘374). Also, ‘374 teaches that the active agent (including GLP-1 in this case) can be prepared for delivery by inhalation of a dry powder comprising the microparticles ([0029], last two lines, ‘374). This, it is obvious to prepare the dry powder formulation comprising  GLP-1 combined with FDKP microparticle (according to the process of preparing DKP micro-particle with active agent as described at [0034] of ‘374)  for the desired inhalation delivery.
Regarding the limitation “GLP-1 molecule in an amount of about 0.2 mg to about 3 mg in the dry powder formation per dose” (instant claims 12 and 25), although ‘615 does not disclose this limitation, ‘838 teaches the 0.32 mg GLP-1/dose in GLP-1/FDKP dry powder formulation  (see [0181], liens 2-3, ‘838), wherein said “0.32 mg GLP-1/dose”  (‘838) reads on 0.32 mg GLP-1 in the dry powder formulation per dose, as applied to instant claims 12 and 25.
Thus, the instant  claims and the claims of  ‘615 are not patentably distinct from each other.  
The response filed 12/2/2020 requests abeyance of the obvious-type double patenting rejections until allowable subject matter is indicated. Note that no allowable subject matter can be indicated with a standing ground of rejection. Thus, it is suggested that applicant file the appropriate terminal disclaimers.    

                                          Conclusion
	  No claims are allowed.
 		 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samuel  W. Liu/
Examiner, Art Unit 1656
March 4, 2021

	
/SCARLETT Y GOON/QAS, Art Unit 1600